Title: From George Washington to Robert Howe, 31 August 1783
From: Washington, George
To: Howe, Robert


                        
                            Dear Sir,
                            Rocky hill Augt 31st 1783
                        
                        I have been favored with your private letter of the 21st, & should have given it an acknowledgement
                            sooner but thought a few days would have let me more into the views of Congress with respect to the Peace Establishment
                            than I had any knowledge of at the time of its receipt—I am as much in the dark now as ever, and as unable to guess at the
                            number of Troops which may be retained or raised for this Service—I am inclined to think however the force (if any) will
                            scarcely amount to a Major Generals Command—If it sh’d, as the appointment of Officers will be with Congress or the
                            Secretary at War, (and not with me even if I should be here) I will give in your name & wishes with others who
                            have written or spoken to me on the same Subject. wishing very sincerely it was in my power to oblige all; & to
                            put them in a way to receive compensation for the losses they have sustained in Service, by adhering to the Interest of
                            their country. With great esteem & regard I am. Dr Sir Yr most Obt Hble Sert
                        
                            Go: Washington
                        
                    